DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Applicant’s amendments were received on 4/11/2022. Claim 1 has been amended. Claims 4, 6-8, 10 and 17 are cancelled. 
Please note that amendments should all be underlined in claim 1 to avoid a non-compliant Office Action. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/22 has been entered.
 

Claim Objections
The drawings objections are withdrawn because the Applicant amended the claims.
Claim Analysis
It is noted that claims 1-3, 5, 9, 11-16 comprises “intended use” language such as coolant fluid and cathode fluid and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed  does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim Rejections - 35 USC § 102
The rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Marianowski, on claims 1-3, 5, 9, 11-16 are maintained. The rejection is further clarified for Applicant’s convenience.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3, 5, 9, 11-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Marianowski (US Patent 6,261,710).
Regarding claims 1, the Marianowski  discloses a method of directing a fluid and a product of  electrochemical fuel cell assembly a comprising a flow field of fluid flow channels in a fluid flow plate (Fig. 3, 60a), a first plurality of fluid flow channels defining a cathode fluid flow field (31), an array of first fluid transfer points being disposed along an edge of the flow field (Fig. 1, transition edge between the groove of 60 region comprising 61) for communicating fluid into or out of the first plurality of fluid flow channels and forming a first distribution gallery (region comprising 61) having a first peripheral edge portion (edge transition between the groove of 60 region comprising 61) bounded by the array of first fluid transfer points with at least two second peripheral edge portions each bounded by one of at least two arrays of second fluid transfer points disposed along at least two cathode fluid access edges (along two edges of the manifold) of the fluid flow plate. The first distribution gallery comprises an open array of raised features (the surfaces between the dimples 61).
Regarding claim 2, the Marianowski  discloses the first distribution gallery is configure for fluid communication and fluid distribution between the array of first fluid transfer points and the at least two arrays of second fluid transfer points, disposed at oblique angles (before inlet and outlet manifolds at the edges of region comprising 61) to the first peripheral edge portion such that the total length of the at least two arrays of second fluid transfer points is at least as the length of the array of first fluid transfer points (the length of the total oblique angles at the edge before entering the manifolds is larger than the length of the edges of the active to the inactive area).
Regarding claims 3 and 9, the Marianowski  reference discloses a method of directing a fluid and a product of  electrochemical fuel cell assembly a comprising a flow field of fluid flow channels in a fluid flow plate (Fig. 3, 60a), a first plurality of fluid flow channels defining a cathode fluid flow field (31), an array of first fluid transfer points being disposed along an edge of the flow field (Fig. 1, transition edge between the groove of 60 region comprising 61) for communicating fluid into or out of the first plurality of fluid flow channels and forming a first distribution gallery (region comprising 61) having a first peripheral edge portion (edge transition between the groove of 60 region comprising 61) bounded by the array of first fluid transfer points with at least two second peripheral edge portions each bounded by one of at least two arrays of second fluid transfer points disposed along at least two cathode fluid access edges (along two edges of the manifold) of the fluid flow plate. The first distribution gallery comprises an open array of raised features (the surfaces between the dimples 61). The Marianowski  reference further discloses forming a second plurality of fluid flow channels extending across the area that defines the flow field (60), the second plurality of fluid flow channels defining a different fluid flow field (Fig. 5), forming an array of third fluid transfer points (the transition points in which 60 meets space comprising 61) disposed along an edge of the flow field for communicating fluid into or out of the second plurality of fluid flow channels. In addition, the Marianowski  further discloses forming a second distribution gallery having a third peripheral edge portion bounded by the array of third fluid transfer points ((the transition points in which 60 meets space comprising 61) and having at least two fourth peripheral edge portion each bounded by one of at least two arrays of fourth fluid transfer points disposed along at least two a different fluid access edges (the transition between inactive region and manifold 132)  of the fluid flow plate, the second distribution gallery (plate 30 comprising 61) configured for fluid communication and fluid distribution between the array of third fluid transfer points and the at least two arrays of fourth fluid transfer points (the transition between the area comprising 61 and the manifold) disposed at oblique angles to the third peripheral edge portion of the second distribution gallery such that the total length of the arrays of fourth fluid transfer points (measured at the edges between the inactive region and manifold) is at least as long or longer as the length of the array of third fluid transfer points and wherein the second distribution gallery comprise an open array of raised features (the surfaces between the dimples 61). 
Regarding claim 5, the Marianowski  discloses the array of the first fluid transfer points and the array of the third fluid transfer points are superposed on one another (when the plates are stacked; Fig. 1 and 3).
Regarding claim 11, the Marianowski  reference discloses at least two different fluid access edges comprises internal edges of the flow plate (manifolds are internal of the flow plate)
Regarding claim 12, the Marianowski  reference further discloses the internal edges of the flow plate form at least part of at least one port passing through the flow plate (50, 50’).
Regarding claims 13, Marianowski  discloses further comprising passing fluid through each fluid flow channel (Fig. 1, the arrows indicate the fluid flow).
Regarding claim 14, the Marianowski  reference disclose in which the at least two cathode fluid access edges comprises castellated structure (plurality of 61).
Regarding claims 15 and 16, the Marianowski  discloses the fluid flow plate in which the first gallery is shaped such that the total length of the arrays of second fluid transfer point disposed along the two second peripheral edge portions is at least 1.2 times longer than the length of the array of first fluid transfer point (measured the total length of edges entering manifold.
Double Patenting
The nonstatutory double patenting rejection is maintained and repeated below for convenience.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,541,430. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation does not preclude one another. 
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,170,772. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation does not preclude one another. 
Response to Arguments
Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive. The Applicant’s arguments are:
The Applicant discloses, “Applicant has filed the appropriate e-terminal disclaimer.” However, no terminal disclaimer has been found and therefore, the Double Patenting rejections are maintained.

The Applicant argues, “Marianowski explicitly identify the elements which the examiner has mis- identified as "raised" protrusions . The references do not contain each and every limitation in Page 7 of 8 DOCKET NO.: 091597.138203PATENTApplication No.: 16/743,735Office Action Dated: February 11, 2022claim 1 as the "dimples" in the references " In accordance with another embodiment of this invention, said guide means comprise a plurality of dimples 61, also shown in FIG. 2." Col 3 lines 63-65. Merriam-Webster defines a dimple as "2: a depression or indentation on a surface (as of a golf ball)" 
	However, the Marianowski reference discloses dimples are pressed into a flat surface in which the flat surfaces between the dimples are then the raised features. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725